Citation Nr: 1034394	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  03-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement for a right ankle disorder, and if so, 
whether service connection warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1974 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the above claim.

As an initial matter, the Board notes that the Veteran filed a 
claim inquiring about pension benefits and aid and attendance 
benefits, but these issues have not been developed or adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over these issues, and they are 
referred to the AOJ for appropriate action.  

The Board also notes the Veteran's concerns regarding the 
timeliness of the issuance of a rating and effective date for his 
service-connected chronic psychiatric disorder, and finds that an 
appropriate rating action was completed in November 2009.    

In September 2006, July 2008, and July 2009, the Board remanded 
the matter to the RO for notice defects regarding the proper 
standard for new and material evidence.  As the requested 
development has been completed and this decision reopens the 
Veteran's claim, no further action to ensure compliance with the 
remand directives is required.  Stegall v. West, 11 Vet. App. 268 
(1998).  The matter was returned to the Board in April 2010. 

The issue of entitlement to service connection for a right ankle 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service 
connection for a right ankle disorder was denied by an unappealed 
September 1988 rating decision.  In an unappealed February 1998 
rating decision, the RO declined to reopen the claim on the basis 
that the Veteran failed to submit new and material evidence. 

2.  The evidence received since the February 1998 rating decision 
is not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the service 
connection claim for a right ankle disorder. 
 

CONCLUSION OF LAW

The evidence received since the February 1998 rating decision is 
new and material, and the claim of entitlement to service 
connection for a left knee disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's left knee 
disorder claim and remands it for further development.  Thus, a 
discussion of VA's duties to notify and assist is not necessary.

The RO denied the Veteran's original claim for service connection 
in a rating decision issued in September 1988 and declined to 
reopen the claim on the basis that the Veteran failed to submit 
new and material evidence in a February 1998 rating decision.  As 
the Veteran did not appeal either decision, the September 1988 
and February 1998 rating decisions are final.  See 38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).  

At the time of the final February 1998 rating decision, the 
evidence of record included the Veteran's service records, VA 
treatment records dated December 1976 to February 1977, two 
statements from the Veteran dated September 1988, the July 1989 
hearing transcript, and a VA examination dated September 1997.  
In September 1988, the RO denied the claim for service connection 
on the basis that the Veteran's in-service ankle sprain was acute 
and transitory in the absence of any finding of chronic 
residuals.  In the February 1998 rating decision, the RO 
determined that the evidence of record, including the September 
1997 VA examination, still did not show any abnormalities of the 
right ankle.   

The Veteran filed a claim to reopen in September 2000.  A 
previously denied claim may be reopened by the submission of new 
and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a) (2001).  Based on the law in effect prior to August 
2001, evidence is material if it bears directly and substantially 
upon the specific matter under consideration.  Id.  New and 
material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the most recent prior final 
denial of the claim sought to be reopened, and must be so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  Id.  For purposes of determining 
whether VA has received new and material evidence sufficient to 
reopen a previously denied claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

Relevant evidence obtained since the February 1998 rating 
decision includes VA treatment records dated December 1999 to 
November 2007, a statement from the Veteran dated March 2001, and 
private treatment records dated December 1999 to March 2002.  
This evidence is new as it has not previously been submitted. 

The Veteran's claim for service connection for a right ankle 
disorder was previously denied in September 1988 because the 
record did not show a current disability.  A radiology report 
dated September 2000 shows that the Veteran has what appears to 
be an ossicle, or possibly a small avulsion injury, off the 
distal fibula, and possible anterior effusion.  A second 
radiology report from February 2001 shows some calcaneal spurring 
present in the right ankle.  Private treatment records dated in 
March of 2002 note the "obvious absence of the anterior 
talofibular ligament" and the presence of instability in 
inversion of the ankle.  This report also notes that x-rays 
showed moderate arthritic changes.  The September 2000 and 
February 2001 radiology reports and March 2002 treatment records 
are material as they bear directly and substantially on a 
required element to establish entitlement to service connection, 
specifically medical evidence of a current disability.  As the 
additional evidence is both new and material, the claim for 
service connection for a right ankle disorder is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right ankle disorder is 
reopened. 


REMAND

A remand is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is afforded 
every possible consideration.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to assist requires VA to provide an 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).  

With respect to the third factor, the types of evidence that 
indicate that a current disorder may be associated with service 
include, but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation, or other association with military service.  Id. at 
83. 

Here, the x-ray evidence shows the presence of a current ankle 
disorder and the Veteran has consistently complained of recurrent 
right ankle pain since he filed his first claim seeking service 
connection in August 1988.  The Veteran is competent to testify 
to his symptoms of pain.  Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).  Furthermore, the evidence received 
subsequent to the February 1998 decision is presumed credible for 
the purposes of reopening a claim unless it is inherently false 
or untrue, or it is beyond the competence of the person making 
the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Therefore, there is competent evidence of disability, the 
Veteran's service treatment records show that he suffered an 
ankle injury in service, and the evidence of his continuous 
symptoms, presumed credible, suggests that his current disability 
may be associated with his service.  As such, the Veteran should 
be afforded an examination as a medical opinion regarding the 
nature and etiology of his right ankle disorder is necessary in 
order to make a determination in this case.  A VA examination 
report dated in September 1997 does not adequately address this 
issue.

Additionally, at a December 2006 VA primary care appointment, the 
Veteran reported that he was treated by an orthopedist, Dr. 
Finely, who told him his joints were "worn out."  On remand, 
the RO should make reasonable efforts to obtain these treatment 
records as they are currently not present in the claims folder 
and would assist the Veteran in substantiating his claim. 
 
Finally, as the record reflects that the Veteran may receive 
ongoing treatment at the VA Outpatient Clinic in Greenville, 
South Carolina, and the VA Medical Center (VAMC) in Columbia, 
South Carolina, any recent treatment records should be obtained 
on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any VA 
treatment records from the Greenville 
Outpatient Clinic and/or Columbia VAMC, dated 
since January 2008.

2.  Make arrangements to obtain the Veteran's 
complete treatment records from his 
orthopedist, Dr. Finely.  The Veteran should 
be also asked to submit all relevant records 
that he has in his possession.
  
3.  Thereafter, schedule the Veteran for a VA 
examination with an appropriate examiner.  
The claims file and a copy of this remand 
must be made available to and reviewed by the 
examiner in conjunction with the examination.  
Any indicated tests, including x-rays, should 
be accomplished.  

The examiner should provide an opinion as to 
the diagnosis, date of onset, and etiology of 
any right ankle disorder found to be present.

The examiner should state whether it is at 
least as likely as not (50 percent or greater 
probability) that any diagnosed right ankle 
disorder had its clinical onset during active 
service or is related to any in-service 
disease, event, or injury.  

In doing so, the examiner should address the 
Veteran's lay statements of record, including 
any statements regarding the onset of his 
left knee disorder and his continuity of 
symptomatology. 

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4.  The RO/AMC should read the medical 
opinion obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all 
questions posed are not answered.  

5.  Finally, readjudicate the claims on 
appeal.  If the claims remain denied, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


